DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on March 11, 2021 is acknowledged. Please note that claim 4 is not examined as it does not pertain to Species I.  Claim 4 is directed to Species II, a variant for positive or neutral geotropism. Claim 8 is also examined for Species I. The claims examined for Species I are claims 1-3 and 7-10.

Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 43, “06/MAY/2004, y US20040168363A1” uses “y” instead of “and”. 
Page 5, line 43, “achieve a firm a secure” should be corrected to “achieve a firm and secure”. 
Page 6, line 40, “because of that, is factory size” should be “because of that, its factory size”.
Page 8, line 4, “Figures 6c, 6d, 6e” should be corrected to Figures 6c, 6d, and 6e”. 
Page 8, line 5, “figures 6a y 6b” should have “y” be corrected to “and”.
Page 8, line 13, “Figures 7d, 7e, 7f” should be “Figures 7d, 7e, and 7f”. 
Page 8, line 14, “figures 7a y 7b” should be “figures 7a and 7b”. 
Page 8, line 8, “Figures 19c, 19d, 19e, 19f” should be corrected to “Figures 19c, 19d, 19e, and 19f”. 
Page 8, line 9, “figures 19a y 19b” should be “figures 19a and 19b”. 
Page 11, line 27, “The contents of the capsule and he mass” should be corrected to “The contents of the capsule and the mass”. 
Page 11, line “top par 1” should be corrected to “top part 1”.
Page 12, line 6, “Moreover, it has an exit 2a, figure 4 or 4b, figure 9” should be worded differently. A suggestion is “Moreover, it has an exit 2a, seen in figures 4 and 9”. There is no figure 4b.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the “top part (1)” and “the upper part (1)” but uses two different terms. It is understood that it’s the same part but the terminology should be kept consistent and “upper” should be changed to “top”. 

Claim 3, lines 5-6, term “in perimeter edges” renders the claim vague and indefinite since it is unclear to what structure “perimeter edges” belongs to. That is, it is not clear that the perimeter edges of the upper groove body and lower hollow body are coupled to each other. Claim 8, lines 2-4, the phrase “the grid (3)…can be secured by...given that it has a larger inner length than its perimeter edges (4d)” renders the claim vague and indefinite since it is not clearly reciting that the length of the grid 3 is larger than the length of the perimeter edges 4d. That is, the phrase as currently written does not accurately recite that it is the length of the grid 3 which causes the interference fit within the perimeter edges 4d of the lower hollow body 4. 
Claim 8, lines 2-4, the phrase “the grid (3)…can be secured by...given that it has a larger inner length than its perimeter edges (4d)” renders the claim vague and indefinite since it is not clearly reciting that the length of the grid 3 is larger than the length of the perimeter edges 4d. That is, the phrase as currently written does not accurately recite that it is the length of the grid 3 which causes the interference fit within the perimeter edges 4d of the lower hollow body 4.

Claim 1 recites the limitation "the external upper surface of the container capsule (b)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the upper face of the container capsule (b)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner faces of the top part (1)” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said upper grooved body (2)" in lines 6 since the term “an upper groove body (2)” was initially set forth at lines 4-5 of claim 3. According to the specification, the term should be “upper grooved body 2” as stated on page 9 at line 22 of the application specification.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recited the limitation “the inner faces of the top part (1)” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 2, “housing	 anelementto” is missing spaces and a big space in between words, such that it should be corrected to “housing an element to”.  
In claim 2, line 3, the term –a- should be inserted before “cavity (C)”. 
In claim 3, “to claims 1” should be corrected to “to claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitterman (US 3,968,590).
Regarding claim 1, Kitterman teaches (Fig. 2) of a biological pest control device, characterized in that it comprises a top part (member 12) coupled over a container capsule (lower trap panel 30) with beneficial insects or substances that help to control pests (Abstract, panels are coated with a trap substance to entangle insects), defining a cavity (passageway 25) between the top part (12) and the external upper surface (coating 38) of the container capsule (30) to suspend the biological pest control device (Fig. 4, cavity 25 suspends the biological pest control device by inserting a branch there though).


	wherein cavity (25) is defined between the lower face of the top part (12) and the external upper surface of the container capsule (38), and cavity (25) is capable of housing an element to suspend the biological pest control device (Fig. 4, cavity 25 suspends the biological pest control device by inserting a branch therein),

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suteerawanit (US 7,310,907).
Regarding claim 1, Suteerawanit teaches (Fig. 3) of a biological pest control device, characterized in that it comprises a top part (top celling 11) coupled over a container capsule (seating base 32) with beneficial insects or substances that help to control pests (Abstract, liquid is filled in the device to prevent ants from reaching the surrounding wall), defining a cavity (openings 22, 221, 222) between the top part (11) and the external upper surface (upper edge of 32) of the container capsule (32) to suspend the biological pest control device (22, 221, and 222 are capable of being used to suspend the device, such as, for example, a branch is placed therein to suspend the device).

Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollars, Jr. et al. (US 7,310,907), herein after Kollars.
Regarding claim 1, Kollars teaches (Fig. 2) of a biological pest control device, characterized in that it comprises a top part (hood 4) coupled over a container capsule (fuel cup 8, skirt 14) with beneficial insects or substances that help to control pests (Abstract, Col. 8 lines 50-54,  water 40 from the upper container 6 mixes with the dry chemicals 48 in order to attract pests), defining a cavity (holes 44) between the top part (upper container 6 and cover 37 of top part 4) and the external upper surface (upper surface of 14) of the container capsule (8, 14) to suspend the biological pest control device (44 is capable of receiving a suspending means).

Regarding claim 2, Kollars teaches of the invention in claim 1, and characterized (Fig. 2) in that the top part (4) has a lower face (lower face of side wall 21 to depressed cover 22) substantially concave (top part 4 slopes downwards) and in its ends it defines grooves (grooves between lower edge 24) and on the upper face of the container capsule (upper face of top part 4) there is formed a concavity (recess 51); 
	wherein cavity (44) is defined between the lower face of the top part (lower face of 21-22) and the external upper surface of the container capsule (upper surface of 14 with recess 51), and cavity (44) is capable of housing an element to suspend the biological pest control device (44 is capable of receiving a suspending means therein),

Regarding claim 3, Kollars discloses of the invention in claim 1, and characterized (Fig. 2) in that the container capsule (8, 14) comprises: a lover hollow 

Regarding claim 7, Kollars teaches of the invention in claim 1, and characterized (Fig. 2) in that the top part (4) has an ovoid structure.

	Regarding claim 8, Kollars teaches of the invention in claim 3, and characterized (Fig. 2) in that the grid (14, 50) is made of a flexible material (Col. 16, lines 12-14, the device can be made of plastic) and can be secured by flexing pressure inside the lower hollow body, given that it has a larger inner length than its perimeter edges (8 is press fit into recess of 14 defined partially by cover 51). The claim has been rejected under 35 USC 112b under indefiniteness and has been interpreted as best as possibly understood. 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kollars (US 6,920,716) in view of Reckhaus (DE 202014005764 U1).
An alternative rejection of claim 3 and 10 using Reckhaus is detailed below. 
Kollars discloses of the invention in claim 1, and characterized (Fig. 2) in that the container capsule (8, 14) comprises: a lover hollow body (lower container 8) that serves as a container for beneficial insects or eggs of beneficial insects with negative or neutral geotropism (8 is capable of holding both insects or eggs; and an upper groove body (upper container 6, from cap 34 to annular neck 36) with orifices (12, 36) which couples to said lower hollow body (via 37) in perimeter edges (perimeter of 37 which couples to perimeter of 8, 42); and wherein there is a partition wall (diaphragm 10) under said 
Kollars does not appear to teach of a grid with orifices that covers said lower hollow body.
Reckhaus is in the field of insect devices and teaches (Fig. 2) of a grid (cover disc 13) with orifices (Fig. 6a, openings 26) that covers said lower hollow body (grid 13 covers lower hollow body 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kollars to incorporate the teachings of Reckhaus to have a grid in order to protect the lower hollow body and to only have select insects move through the grid. 

Regarding claim 10, Kollars as modified by Reckhaus teaches of the invention in claim 3, and characterized (Fig. 2) in that the top part (4) has extra drainage channels (over grooves between lower edge 24 and corners inside side wall 21 adjacent to flange 23) for extreme rains (capable of being used for extreme rains), located in the inner faces of the top part (upper faces of top part 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kollars (US 6,920,716) as modified by Reckhaus (DE 202014005764 U1), as applied to claim 3 above, and further in view of Willert (US 20180325088).
An alternative rejection of claim 8 as being unpatentable using Reckhaus and Willert is detailed below.  

Willert is in the field of insect devices and teaches (Fig. 2) of a component (nozzle 104) that is made a flexible material (¶0011, nozzle 104 is made of plastic) such that the component snaps onto a lower hollow body (canister 102) (¶0021, nozzle 104 is coupled to canister 102 within top opening 112 by flexing side wall 216 inward until nozzle 103 snaps onto lid 212), meaning that since the nozzle 104 had to be flexed inwards to fit, the component has a larger inner length than its perimeter edges (edges of canister 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kollars to incorporate the teachings of Willert to make the grid out of a flexible plastic material to snap the grid into the lower hollow body in order to securely and easily attach the grid to the lower hollow body. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kollars (US 6,920,716).
	Regarding claim 9, Kollars teaches of the invention in claim 3, and characterized (Fig. 2) in that the partition wall (upper container 6, from cap 34 to annular neck 36) is round and traverses along the upper grooved body (6, 34-36) in which it is defined.	
	Kollars does not teach that the partition wall is rectangular. 
.

Claim 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaga (EP 2,149,300) in view of Koo et al. (KR 20140117880), herein after Koo.

    PNG
    media_image1.png
    314
    517
    media_image1.png
    Greyscale

Annotated Figure
Regarding claim 1, Kawaga teaches (Fig. 34) of a biological pest control device (Abstract, insect apparatus), characterized in that it comprises a container capsule (apparatus with upper cover 202 and lower container 201) with beneficial insects or substances that help to control pests (beneficial insects or substances can be placed into the lower container 201 to help control pests). 

	Koo is in the field of insect devices and teaches (Fig. 5) of a top part (top panel 1) coupled over a container capsule (container 30) and defining a cavity (middle passage 11 as circled in the Annotated Figure above) between the top part (1) and the external upper surface of the container capsule (flat rim 20) to suspend the biological pest control device (a branch or support can be extended through the cavity to suspend the biological pest control device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawaga to incorporate the teachings of Koo to have a top part in order to protect the capsule from the weather. 
	
	Regarding claim 2, Kagawa as modified teaches of the invention in claim 1, and teaches of the upper face of the container capsule there is formed a concavity (Fig. 34, upper cover 202 forms a concavity). 
Kagawa does not appear to teach that characterized in that the top part has a lower face substantially concave and in its ends it defines grooves; wherein cavity is defined between the lower face of the top part and the external upper surface of the container capsule, and cavity is capable of housing an element to suspend the biological pest control device.
	Koo is in the field of insect devices and teaches (Fig. 5) of characterized in that the top part (1) has a lower face (lower face of top part 1) substantially concave (top 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kagawa to incorporate the teachings of Koo to have a top part with a concave, grooves, and a cavity capable of suspending the biological pest control device in order to protect the capsule from the weather, hang it from a branch, and have openings for the insects to leave from the capsule and through the top part. 

Regarding claim 7, Kagawa as modified teaches of the invention in claim 1, but does not appear to teach that characterized in that the top part has an ovoid structure.
Kagawa does teach of an embodiment of the device in which the top part (Fig. 42A, upper cover 202) that has an ovoid structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kagawa to incorporate the teachings of Kagawa to make the top part into an ovoid structure or any shape desired in order to better fit the ovoid structure of the container capsule. It should be noted that the ovoid structure as claimed does not show criticality as disclosed in the specifications . 

Claim 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaga (EP 2,149,300) as modified by Koo et al. (KR 20140117880), as applied to claim 1 above, and further in view of Reckhaus (DE 202014005764 U1).
Regarding claim 3, Kagawa teaches of the invention in claim 1, and (Fig. 34) characterized in that the container capsule (apparatus with upper cover 202 and lower container 201) comprises: a lower hollow body (lower container 201) that serves as a container for beneficial insects or eggs of beneficial insects with negative or neutral geotropism (beneficial insects or eggs of beneficial insects can be placed in the lower container 201); and an upper groove body (upper cover 202) with orifices (entry ports 222) which couples to said lower hollow body (upper groove body 202 coupes with lower hollow body 201) in perimeter edges (Fig. 42C, upper groove body 202 and lower hollow body 201 can formed such that they can be coupled on the perimeter edges of circumferential side face 230); and wherein there is a partition wall (inner wall by supporting post 214) under said upper grooved body (202) that is capable of holding food for the beneficial insects (inner wall by supporting post 214 is capable of holding food for the beneficial insects by placing food that sticks to the surface).
Kagawa does not appear to teach of a grid with orifices that covers said lower hollow body. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kagawa to incorporate the teachings of Reckhaus to have a grid in order to protect the lower hollow body and to only have select insects move through the grid. 

Regarding claim 9, Kagawa as modified teaches of the invention in claim 3, and that the partition wall (214) traverses along the upper grooved body (202) in which it is defined (Fig. 34).
Kagawa does not appear to teach that characterized in that the partition wall is rectangular.
However, it would have been an obvious matter of design choice to make the partition wall of whatever form or shape was desired or expedient so long as it meets the function of holding food for the insects. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 10, Kawaga as modified teaches of the invention in claim 3, but does not appear to teach characterized in that the top part (1) has extra drainage channels (I c) for extreme rains, located in the inner faces of the top part (1).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaga (EP 2,149,300) as modified by Koo et al. (KR 20140117880) and Reckhaus (DE 202014005764 U1), as applied to claim 3 above, and further in view of Willert (US 20180325088).
Regarding claim 8, Kawaga as modified teaches of the invention in claim 3, but does not appear to teach characterized in that the grid is made of a flexible material and can be secured by flexing pressure inside the lower hollow body, given that it has a larger inner length than its perimeter edges.
Willert is in the field of insect devices and teaches (Fig. 2) of a component (nozzle 104) that is made a flexible material (¶0011, nozzle 104 is made of plastic) such that the component snaps onto a lower hollow body (canister 102) (¶0021, nozzle 104 is coupled to canister 102 within top opening 112 by flexing side wall 216 inward until nozzle 103 snaps onto lid 212), meaning that since the nozzle 104 had to be flexed inwards to fit, the component has a larger inner length than its perimeter edges (edges of canister 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawaga to incorporate the 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647